EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Jubber on 01/27/2021.
The application has been amended as follows: 

Claims 26-30 (canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant has amended the claims incorporating structural features to the mounting plate which were not found in the prior art. Such features include: an opening, a first collar extending from a smooth surface, a peripheral rib extending from a second reinforcement surface, a plurality of radial ribs extending from the second reinforcement surface between the first collar and the peripheral rib, and a mounting unit adhered to the smooth surface including: a centrally located aperture a first adhesive side and a second fastener material side. While the prior art of record shows mounting plates, none were found having all of the structural elements, and further modification to include such features would have involved piecemeal examination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OMAR F HIJAZ/Examiner, Art Unit 3635                                                                                                                                                                                                        

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633